Citation Nr: 1043729	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability associated 
with asbestos exposure.

2.  Entitlement to an increased disability rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to an increased disability rating for migraine 
headaches, currently rated as 30 percent disabling.

5.  Entitlement to an increased disability rating for lumbar 
spine degenerative disc disease with intervertebral disc syndrome 
and right lower extremity radiculopathy, currently rated as 
20 percent disabling.

6.  Entitlement to an increased disability rating for right 
shoulder impingement syndrome, currently rated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for residuals 
of a right wrist sprain with degenerative disease of the right 
hand, currently rated as 10 percent disabling.

8.  Entitlement to an increased disability rating for cervical 
spine degenerative disc disease, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased disability rating for residuals 
of an inferior fracture of the right pelvis, currently rated as 
10 percent disabling.

10.  Entitlement to an increased disability rating for left knee 
laxity, status post meniscectomy, currently rated as 10 percent 
disabling.

11.  Entitlement to an increased disability rating for residuals 
of recurrent right ankle sprains, currently rated as 10 percent 
disabling.

12.  Entitlement to an increased disability rating for a right 
knee disability, status post meniscectomy, currently rated as 
noncompensable.

13.  Entitlement to an increased disability rating for 
degenerative joint disease of the right first metatarsal, 
currently rated as noncompensable.

14.  Entitlement to an increased disability rating for bilateral 
hearing loss, currently rated as noncompensable.

15.  Entitlement to an increased disability rating for a right 
hip cyst, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 
1987 and from January 1988 to January 2005.  He was awarded the 
Combat Infantry Badge and a master parachute badge with combat 
device, among other decorations reflective of his twenty years of 
service as an infantryman and Army Ranger, including combat tours 
in Somalia and Panama.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions of February 2005, December 2006, and 
March 2009.  

In written argument dated in October 2010, the Veteran's 
representative raised a claim for entitlement to service 
connection for post-traumatic stress disorder, apparently based 
upon the Veteran's combat history in conjunction with documented 
treatment for depression.  In a January 2008 statement, the 
Veteran asserts that his wife had to quit her job to take care of 
him, raising an inferred claim for special monthly compensation 
due to the requirement of aid and attendance of another person.  
Additionally, upon review of the medical evidence of record, the 
Board finds that a claim for secondary service connection for 
kidney and urethra damage or alternatively a claim for 
compensation for kidney and urethra damage under the provisions 
of 38 U.S.C.A. § 1151 is raised by the medical evidence.  These 
claims have not been addressed by the Agency of Original 
Jurisdiction, and they are therefore referred to the AOJ for 
appropriate action.

The issues of entitlement to service connection for memory loss; 
entitlement to increased disability ratings for migraine 
headaches, lumbar spine degenerative disc disease with 
intervertebral disc syndrome and right lower extremity 
radiculopathy, right shoulder impingement syndrome, residuals of 
a right wrist sprain with degenerative disease of the right hand, 
cervical spine degenerative disc disease, residuals of an 
inferior fracture of the right pelvis, left knee laxity status 
post meniscectomy, residuals of recurrent right ankle sprains, a 
right knee disability status post meniscectomy, degenerative 
joint disease of the right first metatarsal, bilateral hearing 
loss, and a right hip cyst are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a respiratory disorder, 
to include an asbestos-related respiratory disorder.
 
2.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

1.  The Veteran's claimed asbestos-related disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2010).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

With respect to the tinnitus claim on appeal, the U. S. Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case the facts are not in 
dispute.  Resolution of the Veteran's tinnitus appeal is 
dependent on interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As discussed 
below, the Board finds that the Veteran is already receiving the 
maximum disability rating available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of whether 
the Veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that would 
aid in substantiating the tinnitus claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).


With respect to the Veteran's asbestos claim, however, when an 
application for benefits is received, VA has certain notice and 
assistance requirements under the law.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
First, proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) inform 
the claimant about the information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with regard 
to his claims in a letter of August 2004, prior to the initial 
adjudication of his claims.  The VA is also required to inform 
the Veteran of how the VA assigns disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of these elements in a letter 
of March 2006, after the Dingess/Hartman case was promulgated.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not referenced outstanding 
records that she wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

As will be explained more thoroughly in the decision portion 
below, the medical evidence simply does not support a finding 
that the Veteran has a current respiratory or pulmonary disorder 
or any other asbestos-related condition.  Medical evidence of a 
current disability is the first prong in considering whether a VA 
examination is necessary to determine a case.  See id.  Indeed, 
the Federal Circuit has held there must be competent medical 
evidence of a current disability.  Walters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

In this case, as will be explained more thoroughly below, the 
Veteran does not claim he has a current asbestos-related 
disorder, but rather claims he should be compensated for his 
dangerous in-service exposure to asbestos.  The Veteran also does 
not identify any chronic symptoms related to asbestos exposure.  

Accordingly, the Board concludes the medical evidence shows the 
Veteran does not currently have a chronic disorder related to 
asbestos exposure nor does the Veteran complain of chronic 
symptomatology related to asbestos exposure.  For these reasons, 
the Board concludes a VA examination is not necessary to decide 
the case.  See McLendon, 20 Vet. App. 79.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service connection for asbestos exposure

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  No legal presumption is applicable here 
because there is no medical evidence of a current diagnosis.  

In the absence of a presumption, in order to prevail on the issue 
of service connection the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to disease or injury in service, service connection 
requires competent medical evidence of a current related 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The report of the September 2004 examination conducted pursuant 
to the Veteran's retirement from service shows that a chest X-ray 
was interpreted as negative, with no evidence of chronic 
obstructive pulmonary disease.  The report also reflects that the 
Veteran was a non-smoker.  After service, there is similarly no 
medical evidence indicative of a current diagnosis.  

In this case, the Veteran does not assert he has a current 
disability resulting from exposure to asbestos during service; 
rather he asserts that the exposure itself was harmful and he 
should be compensated for it.  In so asserting, he misunderstands 
the law.  Absent a current disability, service connection is not 
appropriate.  As the medical evidence shows that the Veteran had 
no pulmonary disability upon his discharge from service, service 
connection is not appropriate.  We note, however, that asbestos-
related disease can take years to develop and manifest.  If the 
Veteran were to develop such a disease in the future, he should 
submit evidence showing the presence of the disease and file 
another claim for service connection.  Therefore, this appeal 
must be denied, but without prejudice to re-filing if the Veteran 
were to unfortunately develop such a disease at some future 
point.

A disability rating in excess of 10 percent for tinnitus

Service connection for tinnitus was granted effective the day 
following the Veteran's discharge from service.  A 10 percent 
disability rating has been assigned, reflecting recurrent 
tinnitus under the provisions of 38 C.F.R. § 4.87.  A note to 
this Diagnostic Code instructs adjudicators to "assign only a 
single evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  The Veteran 
does not make any particular argument as to why he believes a 
higher disability rating is warranted for his tinnitus, rather he 
simply asserts that higher ratings are warranted for all his 
disabilities.  

Because the Veteran has perfected an appeal as to the assignment 
of the initial rating for tinnitus following the initial award of 
service connection for tinnitus, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present. Fenderson v. West, 12 Vet. App. 119 
(1999).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the United States Court of Appeals 
for Veterans Claims, (Court) erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the tinnitus 
is unilateral or bilateral.  These regulations and this case are 
binding upon the VA and they control our analysis of the 
Veteran's claim.

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim must 
be denied based on a lack of entitlement under the law, and 
particular consideration of the evidence throughout the time 
period that the appeal has been pending is not warranted.  See 
Fenderson; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a disability resulting from asbestos 
exposure is denied.

A disability rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The Veteran's claim for entitlement to service connection for 
memory loss was denied on the basis that although the VA examiner 
identified memory loss, no formal diagnosis was rendered.  The 
examination during which memory loss was identified took place in 
September 2004, prior to the Veteran's discharge from service.  
Therefore, if a chronic disability involving memory loss is 
identified, its inception during service is established in the 
evidence of record.  

Prior to further review of this appeal, however, several matters 
must be resolved.  Primarily, identifying whether the Veteran 
continues to suffer from memory loss is crucial to the claim.  As 
explained above, service connection is not granted in cases of 
temporary or no disability; a chronic disability must be 
established.  If the Veteran does continue to suffer from an 
objectively-identifiable memory loss, then further investigation 
to determine whether the memory loss represents a separately-
identifiable disability or instead constitutes a symptom of 
another disease entity is warranted.  In this regard, we note 
that the Veteran contends his memory loss is a result of head 
trauma during service.  However, memory loss can also be a 
symptom of a psychiatric disability such as the depression with 
which he is diagnosed, or the PTSD which his representative 
asserts he has.  Another possibility is a medical connection with 
the Veteran's service-connected headaches.  There are many 
possibilities and theories of entitlement which must be 
investigated in this case.  Because these are questions of an 
inherently medical nature, medical expertise is required to 
resolve them.  Therefore, upon remand, additional medical 
examination with appropriate tests and studies should be 
undertaken.

Because the Veteran has perfected an appeal as to the assignment 
of the initial ratings assigned to his service-connected 
disabilities following the initial awards of service connection, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of the 
initial grant of service connection until the present.  
Fenderson.  Because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the Veteran's impairment throughout the entire period, to include 
consideration of possible staged ratings.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  

With regard to the Veteran's increased rating claims, he and his 
representative assert that all of his service-connected 
disabilities have worsened since the most recent VA examinations 
were performed in 2006.  With the exception of tinnitus, which is 
addressed above, the remainder of his service-connected 
disabilities are not static in nature and the Board finds this 
contention to be valid.  In particular, the Veteran's back 
problems have fluctuated greatly, as he underwent several 
surgeries during the appeal period.  Further examinations are 
therefore warranted to allow adjudicators to assign appropriate 
disabilities ratings reflecting the Veteran's level of impairment 
throughout the appeal period.  Additionally, we observe that the 
Veteran receives all of his medical care from the VA.  The 
medical records available for review in his claims file, however, 
are incomplete.  Therefore, upon remand, complete VA medical 
records for the entire appeal period should be printed for the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Complete VA medical records including 
all orthopedic treatment records, primary 
care, physical therapy, prosthetics, X-ray 
and other imaging records from the Hines VA 
medical system dated from May 2005 to 
December 2005, from November 2006 to the 
present must be obtained for inclusion in 
the claims file. 

2.  After obtaining the records requested 
above, the RO should schedule the Veteran 
for a VA examination by a physician with 
relevant expertise to identify whether the 
Veteran currently has a problem involving 
memory loss, and if so, the likely etiology 
of his memory loss.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
diagnostic tests and studies deemed helpful 
by the examiner should be conducted in 
conjunction with the examination.  The 
examiner is requested to provide a written 
report containing a complete explanation 
for all conclusions reached.  If additional 
specialist examinations are deemed helpful, 
these should be provided.

3.  After obtaining the records requested 
above, the RO should schedule the Veteran 
for a VA examination by a physician with 
orthopedic expertise to identify all 
current impairment associated with the 
Veteran's lumbar spine disability; right 
shoulder disability; right wrist and right 
hand disability; cervical spine 
degenerative disc disease; residuals of 
right pelvic fracture; left and right knee 
disabilities; right ankle, foot, and toe 
disabilities; and right hip cyst.  All 
tests and studies, to include any 
neurological testing, deemed helpful by the 
examiner, should be conducted in 
conjunction with the examination.  The 
complete rationale for all opinions 
expressed should be fully explained. 

4.  The Veteran should be afforded a VA 
audiologic examination to identify the 
Veteran's current level of hearing acuity.  

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If any further 
evidentiary development becomes apparently, 
such development should be accomplished.  
With respect to the claim for service 
connection for memory loss, all potential 
theories of entitlement should be 
explicitly considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


